558 S.E.2d 867 (2001)
354 N.C. 573
In re Denial of Request for Full Administrative Hearing as to Complaint No. 97025-1-1 and Appeal of Consent Agreement.
In re Denial of Request for Full Administrative Hearing as to Complaint No. 98009-1-1.
No. 607P01.
Supreme Court of North Carolina.
December 18, 2001.
Charles D. Case, Raleigh, for Keltz.
*868 George D. Hearn, Shawn D. Mercer, Raleigh, for N.C. Veterinary Board.
Prior report: 146 N.C.App. 258, 552 S.E.2d 230.

ORDER
Upon consideration of the petition filed by Petitioner (Karen Keltz) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of December 2001."